Exhibit 10.22
RECEIVABLES ASSIGNMENT MASTER AGREEMENT
BETWEEN
AGCO FINANCE SNC
- hereinafter referred to as “AGCO Finance” -
and
AGCO DISTRIBUTION SAS
- hereinafter referred to as “Seller” -

1



--------------------------------------------------------------------------------



 



Table of Contents

         
1. SCOPE OF THE AGREEMENT
    3  
 
       
2. ASSIGNMENT AND ACQUIREMENT
    3  
 
       
3. SCOPE OF ASSIGNMENT
    5  
 
       
4. SELLER’S UNDERTAKINGS
    6  
 
       
5. AGCO FINANCE’S UNDERTAKINGS
    7  
 
       
6. PURCHASE LIMIT
    7  
 
       
7. REVERSAL OF ASSIGNMENT
    8  
 
       
8. LIABILITY OF SELLER FOR THE ASSIGNED RECEIVABLES
    8  
 
       
9. COLLECTION OF RECEIVABLES, PROCEDURE WITH RESPECT TO PURCHASED RECEIVABLES
    9  
 
       
10. AGCO FINANCE BEARS THE CREDIT RISK
    9  
 
       
11. PAYMENT MADE TO THE SELLER
    10  
 
       
12. OBJECTIONS TO THE RECEIVABLES
    10  
 
       
13. RETURNED GOODS
    11  
 
       
14. FEES (INTEREST FEE AND SERVICING FEE)
    11  
 
       
15. ACCOUNTING
    12  
 
       
16. INSPECTION RIGHTS, REGISTRATION AND DATA PROCESSING
    12  
 
       
17. ASSIGNMENTS
    12  
 
       
18. COMMENCEMENT DATE, TERM AND TERMINATION
    13  
 
       
19. SETTLEMENT OF THE AGREEMENT AFTER ITS TERMINATION
    13  
 
       
20. DATA PROTECTION
    13  
 
       
21. MISCELLANEOUS
    14  
 
       
APPENDIX 1 CERTAIN DEFINITIONS
    15  
 
       
APPENDIX 2 DEALER AGREEMENT
    17  
 
       
APPENDIX 3 CERTAIN TERMS
    34  
 
       
APPENDIX 4 ASSIGNMENT SCHEDULE
    37  

2



--------------------------------------------------------------------------------



 



This Agreement is entered into on 29 January 2009
BETWEEN
AGCO Distribution SAS, a French société par actions simplifiée with a share
capital of EUR7,037,000, having its registered office at 41 avenue Blaise Pascal
60000 Beauvais, France, registered with the commercial registry of Beauvais
under number 501 428 437, represented by Richard Markwell, duly authorised (the
“Seller”),
AND
AGCO Finance SNC, a French société en nom collectif, with a share capital of EUR
4.724.400, having its registered office at Avenue Blaise Pascal, 60000 Beauvais,
France, registered with the commercial registry of Beauvais under number 388 432
023, represented by Cyrille de Taillac, duly authorised (“AGCO FINANCE”),
PREAMBLE

(A)   The Seller supplies specific goods to dealers who are located in the
metropolitan territory of France.   (B)   AGCO FINANCE wishes to purchase the
receivables originated by the supply of such goods, which are owed to the Seller
by the dealers and to assume the debtor management in relation to such
receivables.   (C)   This Agreement (as defined below) sets forth the essential
terms and conditions applying to the purchase of these receivables and the
debtor management for the Seller’s outstanding receivables.

Now, therefore, the parties agree to the following agreement for the purchase
and collection of receivables (hereinafter, the “Agreement”).
Except if otherwise provided for in this Agreement, all capitalised terms used
in this Agreement shall bear the meanings ascribed to them in Appendix 1 of this
Agreement.
1. Scope of the Agreement

1.1.   As of the date hereof, this Agreement shall apply to all assignments by
the Seller and acquirements by AGCO FINANCE of Receivables, even if no express
reference is made to this Agreement. This Agreement also applies to the debtor
management implemented by AGCO FINANCE for the Seller.   1.2.   This Agreement
regulates the terms and conditions of the assignment and acquirement of the
Receivables and the collection of the Receivables conclusively. In particular,
the Seller Terms and Conditions shall not form part of this Agreement
irrespectively of whether they deviate from or supplement the terms and
conditions of this Agreement.   1.3.   All the appendices to this Agreement
including Appendix 1 – Certain Definitions shall form an integral part of this
Agreement.

2. Assignment and Acquirement

2.1.   During the term of this Agreement, the Seller shall assign and AGCO
FINANCE shall acquire, in accordance with the provisions of articles L.313-23 et
seq. of the

3



--------------------------------------------------------------------------------



 



    Code, all Receivables that qualify for assignment and acquirement under
Section 2.8 below.   2.2.   The amount of each Receivable shall equal the gross
amount stated in the output invoice of the Seller to its Dealers, together with
all ancillary costs such as packaging and shipment, assembly, and any VAT.      
The purchase price for a Receivable purchased by AGCO FINANCE shall equal the
nominal value of the respective Receivable within the meaning of this
Section 2.2.       Notwithstanding the provisions of Article 8.2, if the Seller
issues a credit note related to the whole of a Receivable which were assigned to
AGCO FINANCE, the Seller commits to assign that credit note to AGCO FINANCE and
pay back the gross amount of such credit note to AGCO FINANCE.   2.3.   The
output invoice must clearly indicate the legal basis for the Receivable, and in
particular the contractually agreed specifications as to the volume and nature
of the Goods sold as well as detail concerning the purchase price, in particular
its amount, due date and any time limits for discounts and bonuses.

2.4.   To the extent the Seller has charged for other services under the
agreement giving rise to a Receivable (e.g. packaging, delivery, assembly), in
addition to the sale of the Goods, the amount relating to the sale of the Goods
and the supply of the services must be invoiced separately (and, for the
avoidance of doubt, the receivable under such separate invoice for other
services shall not be deemed to be a Receivable and not be assignable
hereunder).   2.5.   Any deductions from the Receivable, which cannot be
inferred from the invoice, must be notified by the Seller to AGCO FINANCE prior
to the purchase of the Receivable.   2.6.   AGCO FINANCE shall pay the Purchase
price to the Seller within two Business Days after the assignment of the
Receivable has taken place and, at the last working day of a financial quarter,
AGCO FINANCE shall use its best efforts to pay the Purchase price on the same
Business Day of the assignment of Receivables.   2.7.   If, in respect of any
contract between the Seller and any of its Dealers, more than one invoice will
be issued by the Seller, then the assignment of the Receivable under such
contract shall encompass all invoices to be issued in respect thereof.   2.8.  
Each Receivable shall meet the following criteria:

  2.8.1.   there is no prohibition on its assignment;     2.8.2.   it is not
subject to an existing current account relationship between the Seller and the
respective Dealer;     2.8.3.   the Dealer has entered into the Dealer Agreement
according to the Seller Terms and Conditions, and has thus declared its consent
to the Receivable being assigned to and collected by AGCO FINANCE;     2.8.4.  
the Seller has sold the Goods to which it relates subject to reservation of
title;     2.8.5.   the contract pursuant to which it arises is subject to
French law;     2.8.6.   it is free from objection or complaint except for the
agreements on the deferred payment according to the Dealer Agreement;

4



--------------------------------------------------------------------------------



 



  2.8.7.   it is not in arrears at the time of its purchase;     2.8.8.   its
value offered for purchase — together with the total value of Receivables
already purchased, but not settled — does not exceed the purchase limit granted
to the respective Dealer pursuant to Section 6 (for the purpose of this
criteria, direct debit collections are deemed to be paid in full on the value
date of such collections);     2.8.9.   no portion of it will be purchased, only
full value of individual invoices;     2.8.10.   at the time of the assignment
the Seller has not been notified of any notice of insolvency served on the
Dealer;     2.8.11.   the Seller is its unrestricted owner and is able to
dispose of it;     2.8.12.   the Seller is not in possession of the Goods at the
time of its purchase.

3. Scope of Assignment

3.1.   On the Business Day following the day on which the Seller has supplied
the Goods to the Dealer, the Seller shall submit to AGCO FINANCE:

  3.1.1.   an Assignment Schedule including the corresponding Receivables;    
3.1.2.   for Receivables relating to Goods of Massey Ferguson and Valtra brands,
invoice data related to the assigned Receivables or electronic access to the
Seller’s relevant systems to enable printing by AGCO FINANCE of the issued
invoices; and

  3.1.3.   for Receivables relating to Goods of Fendt brand, copies of the
issued and sent invoices related to the assigned Receivables until electronic
access is granted to the Seller’s relevant systems to enable printing by AGCO
FINANCE of the issued invoices.

3.2.   The submission of the Assignment Schedule and copies of such invoices (or
the granting of electronic access to the Seller’s relevant systems to enable
printing by AGCO FINANCE of such invoices) shall be deemed an assignment by the
Seller to AGCO FINANCE of the Receivables described in the invoices and other
documents submitted in accordance with the terms and conditions of this
Agreement. In case access to the Seller’s relevant systems is not possible for
whatever reason (failure of the systems, etc.), copies of the issued invoices
must be provided by the Seller to AGCO Finance; an electronic form of such
invoices is accepted by AGCO FINANCE.   3.3.   Ownership of the Receivables and
benefit of the retention of title of the Goods shall vest in AGCO FINANCE
immediately upon the date inserted by AGCO FINANCE on the corresponding
Assignment Schedule at the time of its delivery to AGCO FINANCE. The Seller
further assigns to AGCO FINANCE, in respect of all Receivables being assigned
hereunder, all its rights (including the right to repossess the Goods sold)
under each agreement concluded between the Seller and the Dealers.   3.4.   The
Seller will duly notify in writing the Dealer that all rights of the Seller
under the agreement between the Seller and the Dealer have been transferred to
AGCO FINANCE and send a copy of such notification to AGCO FINANCE. However, the
Seller’s obligations towards the Dealer according to the agreement between the
Seller and the Dealer shall remain unchanged.

5



--------------------------------------------------------------------------------



 



3.5.   The vehicle registration documents attached to the Goods (in particular
the certificate of compliance (certificat de conformité)) shall be assigned by
the Seller to AGCO FINANCE; the Seller shall retain in safe custody those
vehicule registration documents (including the certificate of compliance), on
behalf of AGCO FINANCE for no consideration. When the Seller hands over to third
parties those vehicle registration documents relating to the Goods assigned to
AGCO FINANCE, the Seller must immediately inform in writing AGCO FINANCE.   3.6.
  The Seller shall exercise the rights and claims assigned under this Section 3
to AGCO FINANCE on behalf of AGCO FINANCE until such authority is revoked. Any
acts which represent a disposal may not be undertaken by the Seller.   3.7.   In
the event that a Dealer culpably does not make due payment of a Receivable
assigned pursuant to this Agreement, AGCO FINANCE shall be entitled to enforce
all security interest against the Dealer.

4. Seller’s undertakings

4.1.   The Seller shall provide AGCO FINANCE with the following documents:

  4.1.1.   copies of all contracts entered into between the Seller and the
Dealer and relating to the sale of Goods, from which, in particular, the name
and the address of the respective Dealer can be inferred;     4.1.2.   on a
quarterly basis, a detail listing of all security interests granted by the
Dealers or on their behalf to the Seller; upon reasonable demand of AGCO
Finance, the Seller will provide AGCO Finance with copies of requested security
interests within a reasonable period of time.     4.1.3.   where the Seller has
acquired the Goods from its supplier under reservation of title, copies of the
respective agreements;     4.1.4.   to the extent that the Seller has already
paid the VAT related to the assigned Receivable at the time of the assignment,
documents evidencing that the said VAT has been properly declared and paid to
the relevant tax authorities; should such VAT be or become payable by the Seller
after the assignment of the Receivable, the Seller shall provide the above
mentioned documents as soon as possible and no later than 8 (eight) days
following the date on which the VAT has been paid.     4.1.5.   to the extent
that Seller has such documents in its possession (and subject to any applicable
data protection or privacy requirements, rules or law), relevant and
contemporaneous documents as to the creditworthiness of the respective Dealer,
in particular its financial accounts, bank and trade references, commercial
register extract and articles of association.

4.2.   On seven days written notice, AGCO FINANCE shall be entitled to inspect
at the premises of the Seller all relevant original documentation referred to in
Sections 3.6 and 4.1 above.   4.3.   The Seller shall inform AGCO FINANCE of any
amendments to the Seller Terms and Conditions prior to such amendments becoming
effective.

6



--------------------------------------------------------------------------------



 



5. AGCO FINANCE’s undertakings

5.1.   Assignment of Receivables       If and to the extent a purchase limit has
been established for a particular Dealer in accordance with Section 6, and if
this purchase limit, taking into account the Receivables already purchased for
such Dealer, is not exhausted and the respective Dealer is not in breach of any
other obligations to AGCO FINANCE, AGCO FINANCE shall accept the assignment of
the Receivables having been assigned by the Seller pursuant to the terms and
conditions of this Agreement. The right of AGCO FINANCE not to acquire a
Receivable in accordance with Section 6 of this Agreement, and its right to
revert the assignment of Receivables in accordance with Section 7 of this
Agreement shall remain unaffected hereby.   5.2.   Information undertaking      
Upon AGCO FINANCE giving notice to any Dealer of any breach of such Dealer’s
obligations pursuant to the relevant Dealer Agreement or any other agreement
entered into between AGCO FINANCE and such Dealer, AGCO FINANCE shall without
delay inform the Seller of such notice.

6. Purchase limit

6.1.   Prior to the first assignment of Receivables relating to a particular
Dealer, AGCO FINANCE shall advise the Seller whether it has established a
purchase limit for such particular Dealer, up to which limit AGCO FINANCE agrees
to acquire Receivables pursuant to this Agreement for that Dealer provided,
however, that AGCO FINANCE shall not be obligated to acquire any Receivable that
is reasonably determined does not conform to the AGCO Finance customary
standards or historic courses of action for the purchase of receivables
including any AGCO Finance Credit or Collection Policies (or other documents to
the same effect).. AGCO FINANCE shall decide whether to establish such a
purchase limit or whether to change the amount of such purchase limit in its
sole discretion taking into account bank customary considerations.   6.2.   AGCO
FINANCE may increase or reduce the amount of the purchase limit for a particular
Dealer during the term of this Agreement subject to the provisions of
Section 6.3 below. The purchase limit can in particular be reduced if, taking
into account standard principles for determining creditworthiness, AGCO FINANCE
establishes, on the basis of its business dealings with the Dealer that such
Dealer’s creditworthiness had deteriorated. This shall, in particular, be the
case if the Dealer’s payments are repeatedly delayed or if there has been a
protest or notice of dishonour with respect to its cheques or bills of exchange.
Any variation to a purchase limit shall only affect those Receivables that are
offered for sale to AGCO FINANCE after the variation in the purchase limit
becoming effective.   6.3.   AGCO FINANCE shall notify the Seller without delay,
of the variation to the purchase limit. AGCO FINANCE shall also notify the
Seller of the extent to which the current purchase limit has been utilized. Such
notifications can be made by e-mail, fax or by granting the Seller access to a
website.   6.4.   So long as the Seller has a business relationship with a
Dealer and a purchase limit continues to exist for such Dealer, AGCO FINANCE may
request from the Dealer, at

7



--------------------------------------------------------------------------------



 



    least every twelve months, all documents necessary to assess the
creditworthiness of a particular Dealer, in particular those stated in
Section 4.1. The Seller shall support AGCO FINANCE in obtaining such documents.
  6.5.   For the purposes of establishing which Receivables are ineligible
because the purchase limit is exceeded:

  6.5.1.   the earliest dated Receivables will be purchased first (the invoice
date will determine the date of the Receivable);     6.5.2.   the last dated
Receivables, the purchase of which would result in the purchase limit to be
exceeded (and all later Receivables) will no longer be purchased;     6.5.3.  
to the extent that a purchase limit is still available but does not cover all
Receivables of the same date, then the Receivables for smaller amounts will be
purchased before the Receivables for larger amounts;     6.5.4.   the
Receivable, the purchase of which would result in the purchase limit to be
exceeded (and all other Receivables for larger amounts) will no longer be
purchased.

7. Reversal of Assignment

7.1.   AGCO FINANCE may reverse the assignment of a Receivable if, at the date
of the assignment:

  7.1.1.   the purchase limit as described in Section 6 above is exceeded; or  
  7.1.2.   the criteria set out in Section 2.8 have not been observed.

    Any reversal by AGCO FINANCE of any assignment hereunder shall be made in
writing and AGCO FINANCE shall simultaneously notify in writing the relevant
Dealer.   7.2.   Without prejudice to the provisions of Article 12 hereafter (in
particular), any reversal by AGCO FINANCE under Articles 7.1.1 and 7.1.2 above
shall be made within five Business Days of receipt of the assignment of the
relevant Receivables.   7.3.   For the avoidance of doubt, the Seller shall upon
reversal of any assignment repay to AGCO FINANCE all sums received upon the
original assignment of the Receivable, including any VAT related thereto, and as
the case may be shall be solely responsible for the obtaining of any refund of
the said VAT from the relevant tax authorities.

8. Liability of Seller for the assigned Receivables

8.1.   The Seller represents and warrants to AGCO FINANCE the legal existence of
the Receivables and the validity of the assignment of such Receivables to AGCO
FINANCE, and that the Receivables are free of objections and rights of third
parties at the time of the assignment.   8.2.   Seller also represents and
warrants, that the legal existence of the Receivables assigned will not
subsequently change, in particular, that such Receivables will not be
extinguished by agreement with the Dealer or as a result of contestation or
set-off.   8.3.   Moreover, the Seller shall be liable for the fact that the
Dealer shall not be able to bring an objection or defence arising on the basis
of the agreement giving rise to the Receivable (e.g. right to further
performance, rectification, substitution, reduction in the purchase price,
recession, damages, to expenses and to rights of retention).

8



--------------------------------------------------------------------------------



 



8.4.   Any statement which could affect the existence or content of an agreement
entered into with a Dealer and giving rise to a Receivable, in particular
statements regarding termination, amendment or cancellation of the agreement,
may only be made by the Seller with the prior consent of AGCO FINANCE, such
consent not to be unreasonably withheld.   8.5.   If the Seller breaches any of
the obligations it has assumed pursuant to Sections 8.1 to 8.4 above, AGCO
FINANCE may request the Seller to rectify such defect. Unless the Seller
rectifies such defect within 14 days, AGCO FINANCE may reduce the purchase
price, or revert the assignment and cancel, set-off or require cash repayment
(as the case may be) of the purchase price in respect of the relevant
Receivable.

9. Collection of Receivables, procedure with respect to purchased Receivables

9.1.   The invoices shall state clearly and legibly that the debt owed, as
stated in the invoice and all rights under the agreement with the Dealer
(including the right to repossess the Goods sold) have been assigned to AGCO
FINANCE and that the debt will only be satisfied if payment is made to AGCO
FINANCE (by transfer of the payment to the AGCO FINANCE account) as follows:    
  In French: “La créance relative à la présente facture, ainsi que tous les
droits y attachés, ont été cédés à AGCO FINANCE SNC (RCS Beauvais n°388 432 023)
conformément aux articles L.313-23 à L.313-34 du Code Monétaire et Financier. Le
paiement doit exclusivement être effectué à l’ordre d’AGCO FINANCE SNC
conformément aux dispositions du Protocole d’Accord
[Concessionnaire/Distributeur] signé.       Veuillez aviser immédiatement AGCO
FINANCE SNC de tout fait qui s’opposerait à son paiement”.       In English :
“The receivable related to this invoice and all its attached rights have been
assigned to AGCO FINANCE SNC (Registered at Beauvais under the following number
: 388 432 023) according to Articles L313-23 to L313-34 of the French Code
Monétaire et Financier. Payment to clear the debt can only be made to AGCO
FINANCE SNC according to the signed Dealer Agreement.       Please inform AGCO
FINANCE SNC of anything which could delay or prevent from the payment of such
invoice. ”       The above text shall be printed on the invoice in French. The
English version is provided for information purposes only.       Such
notification shall constitute the notice of assignment to the Dealers in
accordance with article L.313-28 of the Code.

10. AGCO FINANCE bears the credit risk

10.1.   Subject to Sections 10.2 and 12, and notwithstanding article L.313-24 of
the Code, the assignment of Receivables shall be without recourse against the
Seller in the event that a Receivable remains unpaid for any reason, including
as a result of a Dealer being subject to Insolvency Proceedings and the Parties
agree that the Seller shall not be jointly liable for the payment of the
assigned Receivables in such circumstances.   10.2.   Notwithstanding the above,
AGCO Finance shall immediately upon becoming aware of a Dealer being subject to
Insolvency Proceedings inform the Seller that the Receivable has become a
Defaulted Receivable and provide the Seller with all

9



--------------------------------------------------------------------------------



 



    documents evidencing that the Receivable has become a Defaulted Receivable.
Upon receipt of the information and document provided by AGCO Finance, the
Seller shall issue to the relevant Dealer(s) a revised invoice in accordance
with Article 272.1° of the French Tax Code and shall endeavour all necessary
steps in order to obtain a refund of the VAT initially paid by the Seller in
relation to the Defaulted Receivable.       The Seller shall pay over to AGCO
FINANCE the sums corresponding to the claimed VAT refund within 30 (thirty) days
of receipt of such sums.   10.3.   Subject to Section 10.4 below, the Seller
shall have the right (but no obligation whatsoever) to repurchase any Defaulted
Receivables by paying the Repurchase Price to the Seller.   10.4.   Further to
the repurchase of the Defaulted Receivables, the Seller shall endeavour all and
every necessary steps in order to obtain a refund of the VAT initially paid in
relation to the Defaulted Receivables in accordance with Article 272.1° of the
French Tax Code and, in particular, the Seller shall issue a revised invoice to
the relevant Dealer(s).       The Seller shall pay over to AGCO Finance the sums
corresponding to the claimed VAT refund within 30 (thirty) days of receipt of
such sums.   10.5.   The right of the Seller to repurchase any Defaulted
Receivables is subject to the conditions precedent that:

  10.5.1.   the Seller shall have provided to AGCO FINANCE written notice of
such repurchase on or prior to the Repurchase Date;     10.5.2.   AGCO FINANCE
shall have (simultaneously with delivery of the notice referred to in
Section 10.5.1 above) delivered a written agreement for the repurchase of the
relevant Receivables.

10.6.   Upon execution by both parties of the documentation referred to in
Section 10.5.2 above all of AGCO FINANCE’s right, title and interest in, to and
under each and every repurchased Receivable included in the required
documentation shall be immediately and automatically resold and reassigned to
the Seller.

11. Payment made to the Seller

11.1.   Any payment that the Seller receives for any Receivable that is assigned
to AGCO FINANCE shall be held by the Seller as agent (mandataire) for AGCO
FINANCE.   11.2.   The Seller shall immediately separate the cheques or bills of
exchange from its own funds and keep them separated until they are sent duly
endorsed to AGCO FINANCE, indicating the name of the Dealer and the number of
the invoice. Any payment by transfer shall be immediately forwarded to AGCO
FINANCE.   11.3.   The relevant Dealer shall be reminded by the Seller of the
assignment of the Receivable and requested to make all future payments in
accordance with the notification according to Section 9.1.

12. Objections to the Receivables

12.1.   If the Dealer asserts any Objections, AGCO FINANCE shall inform the
Seller of the same. The Seller will make a statement vis-à-vis AGCO FINANCE
within 30 days of the Objection becoming known to it and shall make available to
AGCO FINANCE all information necessary to counter the Objections. The Seller may
also declare that it

10



--------------------------------------------------------------------------------



 



    will remedy the Objections within a further 30 days and carry out all
measures necessary at its expense.   12.2.   If the Seller does not make any
statement or the Seller recognizes the Objections by the Dealer, AGCO FINANCE
may assert the rights pursuant to Section 8.5.   12.3.   If the Seller does not
recognize the Objections, AGCO FINANCE will demand payment from the Dealer once
more. Should the Dealer not pay within 14 days of such further demand, AGCO
FINANCE shall inform the Seller on such non payment. AGCO FINANCE will then
pursue collection of the Receivable by court action. The Seller shall provide
its assistance to AGCO FINANCE in this.   12.4.   To the extent that the
Receivable asserted does not exist in full or part subsequent to a court
decision which became enforceable, AGCO FINANCE will charge the Seller the
amount of the non-existent Receivable including VAT plus interest at the
Interest Rate. from the origination date of the Receivable. In addition, the
Seller shall reimburse AGCO FINANCE for all costs of the assertion by legal
means of the Receivable in the ratio of the non-existent part of the Receivable
to the amount of the Receivable asserted.   12.5.   If and to the extent
necessary, AGCO Finance shall cooperate with the Seller and provide any
information or document(s) that may be necessary in order to allow the Seller to
obtain a refund of the VAT related to the non-existent Receivable from the
relevant Dealer(s) in accordance with Article 272 1° of the French Tax Code.

13. Returned Goods

13.1.   The Seller shall inform AGCO FINANCE without delay, if Goods are
returned, the Receivable for which has been assigned to AGCO FINANCE. At the
same time, the Seller shall comment on the reasons for such return.   13.2.  
The parties hereby agree that title to such Goods shall pass to AGCO FINANCE in
the form of an agreement in advance, provided that such title has not already
passed to AGCO FINANCE as part of the reservation of title pursuant to
Section 3.   13.3.   Save in respect of accessories, the returned Goods must be
identifiable by unmistakable serial numbers which must be imparted to AGCO
FINANCE. The Seller shall keep custody of these Goods, free of charge, separate
from any other Goods in the name and on behalf of AGCO FINANCE.   13.4.   The
Seller shall replace the returned Goods with defect free goods without delay, if
the reason for the return was a defect. In this case, AGCO FINANCE shall release
the returned Goods. The terms and conditions of this Agreement shall apply to
the substitute Goods.

14. Fees (Interest Fee and Servicing Fee)

14.1.   The Seller shall pay to AGCO FINANCE the Interest Fee, and a Servicing
Fee, in the amounts as calculated in accordance with the provisions of
Appendix 3.   14.2.   AGCO FINANCE will invoice the Seller the due Interest Fee
including VAT and the due Servicing Fee including VAT once per month. Payment
terms on these invoices will be paid by direct debit 10 days after the end of
each month. If, for any reason whatsoever, such invoices are not paid at its due
date, AGCO FINANCE is empowered to charge the Seller for default interest at a
rate equal to three times the French annual legal rate (hereafter the “Annual
Legal Rate”), without prejudice to

11



--------------------------------------------------------------------------------



 



    any other right or remedy of AGCO FINANCE. The Annual Legal Rate is equal to
3,79% for year 2009 and is published by décret at the beginning of each calendar
year. Such default interest shall be compounded in accordance with article 1154
of the French Code Civil.

15. Accounting

15.1.   AGCO FINANCE undertakes to pass on to the Seller on an ongoing basis
notifications pursuant to which the Seller is in a position to infer the status
of the business relationship between AGCO FINANCE and the Dealer. The
notifications made by AGCO FINANCE have to put the Seller in a position to keep
accounts in accordance with applicable commercial and tax law.   15.2.   The
Seller undertakes to pass on to AGCO FINANCE in a timely manner and fully all
documents necessary for AGCO FINANCE to keep proper accounts in relation to the
Dealer.

16. Inspection rights, registration and data processing

16.1.   The Seller and/or AGCO FINANCE will conduct or arrange for third parties
to conduct field audits of Dealers in accordance with the policies and at the
direction of AGCO FINANCE. Such field audits will be performed at least twice a
year. In conducting field audits, each party shall use the standards established
by AGCO FINANCE or as mutually otherwise agreed. Each party shall furnish to the
other party, upon request, any reports or information in its possession received
or generated in connection with any field audit of a Dealer. Where a third party
is contacted by AGCO FINANCE to conduct such field audits of Dealers, AGCO
FINANCE will use reasonable endeavours to negotiate a contract with such third
party which is competitive in the market place in respect of resource, service,
price and quality. Prior to AGCO FINANCE entering into any contract with a third
party for field audits, the terms of such contract shall be agreed with both the
Seller and AGCO FINANCE acting reasonably to reach agreement on such terms. To
the extent that AGCO FINANCE incurs any field audits costs by third parties, the
Seller will reimburse AGCO FINANCE for such costs within ten (10) days of a
request for reimbursement which request shall be accompanied by reasonable
documentation supporting such costs and expenses.   16.2.   Data submitted to
AGCO FINANCE by the Seller may be stored, processed and passed on to third
parties to the extent necessary for the implementation of this Agreement and
legally permissible. The Seller shall ensure that the Dealers give their written
consent to such data processing by AGCO FINANCE.

17. Assignments

17.1.   AGCO FINANCE may assign, in whole or part, any of its rights pursuant to
this Agreement at any time, subject to the Seller’s prior written consent, such
consent not to be unreasonably withheld.   17.2.   Should the proposed
assignment jeopardize the right of the Seller to obtain a refund of the VAT
initially paid in connection with assigned Receivable in case of Receivables
becoming Defaulted Receivables or non-existent Receivables after the assignment,
then the Parties shall agree for a specific procedure to allow the said
Receivables to be repurchased by the Seller so as to enable it to claim a refund
of VAT in accordance with Article 272-1 of the French Tax Code.

12



--------------------------------------------------------------------------------



 



17.3.   If AGCO FINANCE assigns any of its rights under this Agreement, it must
inform the relevant Dealer of such assignment.

18. Commencement date, term and termination

18.1.   This Agreement shall become effective on 29 January 2010.   18.2.   This
Agreement shall continue until or unless it is terminated in accordance with
this Section 18.   18.3.   Without prejudice to Section 18.4 below,

  18.3.1.   the Seller may terminate this Agreement at any time with a 90-days
prior written notice to AGCO FINANCE (such notice not to expire on or before 31
December 2010);     18.3.2.   AGCO FINANCE may terminate this Agreement at any
time with a 364-days prior written notice to the Seller;     18.3.3.   either
party may terminate this Agreement with a 30 days prior notice if the
shareholders agreement entered into between De Lage Landen Leasing SAS and AGCO
Distribution SAS in relation to AGCO Finance on September 15, 1992 (as amended
from time to time) is terminated.

18.4.   Any party may, by notice to the other party, terminate this Agreement
if:

  18.4.1.   such other party is unable or admits its unability to pay its debts
as they fall due by reason of actual or anticipated financial difficulties,
suspends making payments on any of its debts or commences negotiations with one
or more of its creditors with a view to rescheduling any of its indebtedness;  
  18.4.2.   such other party is in a state of cessation des paiements within the
meaning of Article L.631-1 of the French Code de Commerce;     18.4.3.   a
moratorium is declared in relation to any indebtedness of such other party;    
18.4.4.   a judgement for sauvegarde, redressement judiciaire or liquidation
judiciaire is rendered in relation to such other party under Articles L.620-1 to
L.644-6 of the French Code de Commerce.

18.5.   Any termination of this Agreement must be in writing.

19. Settlement of the Agreement after its termination

19.1.   AGCO FINANCE shall perform all services that it has agreed to perform
pursuant to this Agreement in relation to all Receivables assigned prior to the
termination of this Agreement becoming legally effective and not reverted in
accordance with this Agreement.   19.2.   The termination of this Agreement
shall not affect any obligations of the Seller with respect to Receivables
assigned to AGCO FINANCE prior to the termination of this Agreement becoming
legally effective and not reversed under the terms hereof, in particular the
liability or any repurchase obligations.

20. Data protection
Each party, in its capacity as data controller, shall comply with the provisions
of law N°78-17 dated 6 January 1978, as amended, on data processing, data files
and individual liberties (the

13



--------------------------------------------------------------------------------



 



“Law”), and in particular with respect to their respective prior declaration
obligations and obligations to inform the persons to which such data relates.
The processing to be carried out by the parties under this Agreement shall be
strictly limited to the performance of the rights and obligations stipulated
under this Agreement and its subject matter.
The data collected and processed shall not be stored for a period longer than
necessary for the purposes for which they are obtained and processed and to
comply with their respective legal archiving obligations.
Each party shall respond to any request received from a person to which such
data relates, enforcing its rights of access and modification and more generally
with such persons’ rights listed under Article 39 of the Law.
Each party shall be responsible for taking all useful precautions, with regard
to the nature of the data and the risks of the processing, to preserve the
security of the data and, in particular, prevent their alteration and damage, or
access by non-authorised third parties. It shall inform the other party of such
request.
21. Miscellaneous

21.1.   This Agreement shall be governed by the laws of France and any dispute,
controversy or claim shall be settled exclusively by the Tribunal de Commerce of
Paris.   21.2.   If any provision of this Agreement, any of its appendices or
any agreement entered into pursuant to this Agreement is invalid or becomes
invalid or is incomplete or becomes incomplete, the legal effectiveness of the
remaining provisions shall remain unaffected hereby. Instead of the invalid
provision or to correct an omission, a provision shall apply which comes as
close as possible to that which the parties intended or would have intended had
they realized the provision was invalid or there was an omission.   21.3.   Any
amendments to this Agreement must be in writing.   21.4.   This Agreement has
been drafted in English.

                         
Dated
    2010         Dated     2010  
 
                                   
 
                       
AGCO DISTRIBUTION SAS
              AGCO FINANCE SNC        
Name :
              Name :        
Title :
              Title :        
 
                                         

14



--------------------------------------------------------------------------------



 



Appendix 1
Certain Definitions
Unless otherwise specified in this Agreement, capitalised terms used in this
Agreement shall bear the meanings ascribed to them below:
Agreement
means this Receivables Assignment Master Agreement.
Assignment Schedule
means an acte de cession de créances professionnelles drawn up in accordance
with articles L.313-23 et seq. of the Code, according to the template attached
as Appendix 4.
Business Day
means a day (other that a Saturday or a Sunday) on which banks are open for
general business in Paris.
Code
means the French Code Monétaire et Financier.
Dealer
means the Seller’s dealer purchasing the Goods who has accepted the Seller Terms
and Conditions and has signed a Dealer Agreement.
Dealer Agreement
means the dealer agreement in the form of the agreement set out in Appendix 2 of
this Agreement to be entered into between AGCO FINANCE and each Dealer pursuant
to the Seller Terms and Conditions.
Defaulted Receivables
means any Receivables:

(i)   as to which any payment due to be made by the relevant Dealer, or any part
of such payment, remains unpaid for 90 days or more from the scheduled due date
for such payment; or   (ii)   as to which the relevant Dealer has become subject
to Insolvency Proceedings; or   (iii)   which has been or should be written-off
as uncollectible in the books of AGCO FINANCE.

Demonstration Machines
means machines that are delivered to the Dealers for demonstration purposes and
have a special discount.
Goods
means new Demonstration Machines, new Harvesting Machines and new Stocking
Machines sold by the Seller to its Dealers
“Goods” exclude replacement or spare parts.
Harvesting Machines
means harvesting machines that are delivered to the Dealers for retail purposes
Insolvency Proceedings

15



--------------------------------------------------------------------------------



 



means:

(i)   the relevant person is in a state of cessation des paiements within the
meaning of Article L.631-1 of the French Code de Commerce;   (ii)   a moratorium
is declared in relation to any indebtedness of the relevant person;   (iii)   a
judgement for sauvegarde, redressement judiciaire or liquidation judiciaire is
rendered in relation to the relevant person under Articles L.620-1 to L.644-6 of
the French Code de Commerce.

Interest Fee
means the interest fee as determined in accordance with Appendix 3 of this
Agreement.
Interest Rate
has the meaning ascribed to such term in Appendix 3 of this Agreement.
Objection
means any written objections to or complaints pertaining to the Receivables.
Receivables
Means the receivables held by the Seller against its Dealers for the sale of
Goods and which comply with the criteria set out in Section 2.8 of this
Agreement.
Repurchase Date
means the date on which a Defaulted Receivable is to be repurchased by the
Seller, as determined by the Seller and notified in writing to AGCO FINANCE.
Repurchase Price
means the price, to be paid by AGCO FINANCE to the Seller, for the repurchase of
Defaulted Receivables and equal to the initial purchase price of the Receivables
net of any VAT bad debt relief claim or credit in respect of such Default
Receivables.
Seller Terms and Conditions
means the Seller’s general terms and conditions for the sale of Goods to
Dealers, updated from time to time.
Servicing Fee
means the servicing fee as determined in accordance with Appendix 3 of this
Agreement.
Stocking Machines
means machines that will be in the stocking pool of the Dealers.

16